Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. 
Applicant argues Greenland does not correspond to a tractor implement management system (Greenland controls the distribution dosage readjustment – it controls an aspect of the distribution system on a agricultural machine) configured to generate control signals for controlling driving conditions of the tractor (Greenland: “The signal processing unit 22 sends a signal via line 23 to the control or adjusting motor 16 of dosing mechanism 14.”). Examiner disagrees with the narrow reading of driving conditions. Driving conditions within the claim language in the broadest reading merely be a condition, here dosage operation conditions, that the tractor drives through. There is not a limitation making the condition a limited set of tractor parameters that are implemented for the propulsion of the tractor.  
Applicant then points that Still does not solve the alleged defect of Greenland. Still is not in the combination to solve for the agricultural physical components. Those components are disclosed by Greenland.  
Applicant argues against the combination of Greenland with Still. Greenland explicitly contemplates using a speed signal in the distribution determination “The central processing unit 22 can of course be provided with other input signals, for instance the driving speed of the tractor”. It is known from Greenland that the speed is a factor to consider when trying to control the distribution. Controlling the well-known variable inputs (here, speed) to a function is a way to control the output (here, distribution).  Still controls the speed of the tractor (the pulling portion) based on the load (the load of the pulled portion) and the soil profile. Greenland provides motivation to combine in showing that the distribution requires a speed as an input. Controlling the speed to further control the distribution is rational to combine with Still that controls the speed based on weight and soil profile as those would also be factors to control in distribution. Applicant’s arguments are based on what applicant perceives as the main benefit for their invention (less driver control required), but the combination of Greenland and Stills is motivated by controlling the distribution better by controlling the inputs to the distribution not to reduce driver control. The arguments are not persuasive.
Applicants remaining arguments about the dependent claims are similarly maintained for the above reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0797082A1 hereinafter Greenland in view of EP2492162A2 hereinafter STILL.
As to claim 1 and similar claim 11, Greenland discloses a method for controlling a driving condition (Greenland: see column 1, lines 32-41) for a tractor (Greenland: 11) of agricultural machine having 
- a tractor (Greenland: 11); 
- an implement having an application device (Greenland: 1) for applying a material selected from the group of a granular material, a liquid material, and a powder-form material, the implement being carried or trailed by the tractor (Greenland: 11) and comprising 
- a supply container (Greenland: 8) for receiving the material; 
- an application device (Greenland: 14) for applying the material; and 
- a weight sensor device (Greenland: 20) having at least one weight sensor (Greenland: 2) configured to sense an empty weight and a filling weight for the supply container (Greenland:  column 3, lines 35-45); and 
- a tractor implement management system (Greenland: central processing unit 22), the tractor implement management system (Greenland: 22) operationally connected to the weight sensor device (Greenland: 20) and configured to generate control signals for controlling driving conditions of the tractor (Greenland: column 3, lines 35-50); the method comprising 
- moving the agricultural machine by tractor (Greenland: 11) driving; 
- measuring first weight signals by the weight sensor device, the first weight signals indicative of a first driving condition for the movement of the agricultural machine (Greenland: column 3, lines 35-45).
The subject-matter of claim 1 differs from Greenland in that the following steps are not provided, but they are disclosed in STILL:
- providing first tractor control signals in the tractor implement management system, the first tractor control signals generated in response to the first weight signals and configured to apply a first control condition to the tractor driving (STILL: abstract, and “This object is achieved in that a tractor with a control device for limiting a driving speed of the tractor, a load detection device and / or a Bodenprofilermittlungseinrichtung is provided, wherein the load determining device is adapted to determine the weight of a load and pass this information to the control device, the soil profile determination device is set up to determine a current soil profile and to forward this information to the control device, and the control device is set up to determine the travel speed of the tractor as a function of a load determination device determined by the load determination device To limit load and / or determined by the soil profile determining means soil profile to a maximum permissible driving speed.”); and
- applying the first tractor control signals for controlling the tractor driving (STILL: “A control device for reducing or limiting and thus adapting and influencing a traveling speed of the tractor is a device which is suitable for setting a specific target value for the maximum speed of the tractor. Preferably, the target value can be predetermined by giving an indication to an operator of the tractor. Particularly preferably, the target value can be predefined by intervening in the vehicle control of the tractor to adapt the driving speed.”). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the control of Greenland to account for the load as in STILL as it merely involves using a known device in a known way with predictable results for the benefit of effective and timely transport as suggested in STILL, “In all applications, the driver is so far in the task of selecting the speed of the tractor so that depending on the load and soil profile safe driving and timely braking is possible, put on itself. In practice, the driver often does not have the opportunity to determine or call the complete load and/or the ground profile in order to be able to select a correspondingly safe maximum speed depending on these conditions. Therefore, too high a speed is often selected, so that an accident risk for the driver, bystanders, buildings, facilities and the assistive or to transporting goods. If too low a speed is chosen, transporting is less effective and productive than possible. In order to achieve a safe and at the same time effective transport, the drivers are often well trained.”
As to claim 2, Greenland does not disclose the control aspects. However, STILL discloses wherein the first control condition is selected from the following group: tractor speed [STILL: Abstract, “A control device not shown in more detail can determine a maximum permissible speed based on the data determined by the load determination device 13 and the direction of inclination sensor as soil profiler 10 and cause the display 4 to emit a visual and / or audible warning signal, for example in the form of a red Background and / or a warning tone. The controller further communicates with the traction drive of the tractor 11 to reduce or limit the traveling speed based on the data determined by the load determining device 13 and the heading inclination sensor as the ground profiling device 10.”], shifting gear, fuel consumption, and tractor steering. For motivation to combine see claim 1.
As to claim 3, Greenland does not disclose the control aspects. However, STILL discloses further comprising - measuring non-weight signals by non-weight sensor device provided on the tractor or the implement [STILL: Abstract e.g., the slope/grade]; and - generating the first tractor control signals in response to a second weight signals and the non-weight signals [STILL: Abstract e.g., the second signal is the first signal]. For motivation to combine see claim 1.
As to claim 4, Greenland does not disclose the control aspects. However, STILL discloses the measuring comprising measuring the non-weight signals by a non-weight sensor device having a sensor selected from the following group: speed sensor, location sensor [STILL: “According to an advantageous development of the invention, the soil profile determination device has a receiver for a location system for receiving position information and is set up to retrieve a section of a soil profile from a memory with the aid of the received position information. This allows the ground profile data to be provided in a simpler manner since it only needs to be determined once. For industrial trucks operating within closed buildings and outdoors, positioning systems that use RFID transponders, bar code markers, optical markers, or light sources to position themselves are used.”], acceleration device, and voltage supply sensor. For motivation to combine see claim 1.
As to claim 5, Greenland in view of STILL does not explicitly disclose the duplication of steps. However, the mere duplication of steps is obvious to one of ordinary skill in the art at the time of filing. A single instance of weight being measured and impacting a driving control is disclosed and cited above claim 5 doubles these steps. Applying the method of Greenland in view of STILL to a basic logic loop of measuring and altering the driving control would predictably create claim 5. The motivation for applying the method of Greenland in view of STILL to a loop is to adapt to the change of the parameters while in operation.
As to claim 7, Greenland does not disclose the control aspects. However, STILL discloses wherein the measuring comprises measuring first weight signals indicative of ground slope of the ground over which the agricultural machine is moving [STILL: “The load determination device is preferably set up to measure a force in a hitch, in particular a trailer hitch, of the tractor. As a result, the load, ie the curb weight, of the attached trailer with their load can be determined in a simple manner. When driving on a slope or a gradient, the quotient of force and weight measured in the hitch corresponds to the sine of the slope slope. The weight is the force that attached to the tractor trailer together with her Exercise charge in the vertical. The slope is the angle between the route and a horizontal.”]. For motivation to combine see claim 1.
As to claim 8, Greenland does not explicitly disclose the control aspects related to determing speed. However, STILL discloses wherein the measuring comprises measuring first weight signals indicative of present speed of the movement for the agricultural machine [STILL: “This object is achieved in that a tractor with a control device for limiting a driving speed of the tractor, a load detection device and / or a Bodenprofilermittlungseinrichtung is provided, wherein the load determining device is adapted to determine the weight of a load and pass this information to the control device, the soil profile determination device is set up to determine a current soil profile and to forward this information to the control device, and the control device is set up to determine the travel speed of the tractor as a function of a load determination device determined by the load determination device To limit load and / or determined by the soil profile determining means soil profile to a maximum permissible driving speed.”].
As to claim 9, Greenland in view of STILL disclose wherein the measuring comprises measuring first weight signals indicative of present speed-up of the movement for the agricultural machine [Greenland :0028 e.g., discloses that the weight sensor may be interchanged with an acceleration sensor.].
As to claim 12, Greenland in view of STILL discloses wherein the application device is selected from the following group: spreader [Greenland: title, figs.], sprayer, and seeder.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenland in view of STILL in view of US5911769A hereinafter CNH.
As to claim 6, Greenland in view of STILL does not explicitly disclose calculating roughness of the driving surface. However, CNH discloses wherein the measuring comprises measuring first weight signals indicative of roughness of ground over which the agricultural machine is moving [CNH: “During travel of tractor 10 with implement 44 in a lifted position, the load sensed by sensors 60 and 62 is representative of the weight of implement 44 as modified by dynamic forces exerted by implement 44 on the hitch assembly 38, such as forces due to accelerations and oscillations of implement 44.” The oscillations are indicative of roughness]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the controls of Greenland in view of STILL with the oscillations indicating roughness of CNH as it merely involves using a known device in a known way with predictable results for the benefit of stability that oscillations could impact. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenland in view of STILL in view of EP3251485A1 hereinafter Deer.
As to claim 10, Greenland in view of STILL does not explicitly disclose weight related to curves. However, Deer suggest wherein the measuring comprises measuring first weight signals indicative of a curve radius of the movement for the agricultural machine [Deer: “If the result of step 116 is negative, step 118 is followed, in which the data is sensed. For this purpose, reference can be made to the signals of the camera 62 with regard to the dimensions of the device 34 and with regard to the weight to sensors for detecting the pressure in the cylinders 24, 26 and / or to a measured braking or acceleration behavior of the working machine 10 with attached device 34. A more accurate position of the center of gravity can be determined by driving tests and sensory detected effects of the device 34 on the driving behavior of the working machine 10, for example by traversing a curve at a certain speed and measuring the lateral inclination of the work machine 10. Furthermore, it would also be possible for the driver to input the mentioned data into the operator interface 70, e.g. from a data sheet of the device 34. It also follows step 114.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the controls of Greenland in view of STILL to include the weight to curve teachings of Deer to determine the curvature for stability.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE3642502A1 Agricultural appliance combination, consisting of a farm tractor and of a distributor machine, towed or mounted on the tractor, for the distribution of granular or pulverulent agricultural material, the farm tractor having a power take-off shaft, via which units of the distributor machine can be driven, and there being arranged on the power take-off shaft a sensor which, according to the rotational speed of the power take-off shaft, supplies pulses corresponding to the particular rotational speed. In order to provide a simple monitoring and/or regulating device for distributor machines of the agricultural implement combinations of the relevant generic type, provision is made for entering these power take-off shaft rotational-speed pulses as an actual value into control electronics (26) controlling the distributor machine.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665